Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 11 March 2021. The amendments to the claims have overcome the 35 USC 112 rejections. The art rejections have been modified in view of the amendments to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 6,476,312.
This reference teaches a luminescent concentrator for photovoltaic devices comprising a wave-guide containing a plurality of quantum dots. The reference teaches that these type of luminescent concentrator for photovoltaic devices are known as solar concentrators in the art in column 1, lines 15-21. Column 3, lines 62-67 and claim 2 teach the quantum dots are incorporated into clear plastics, as the waveguide, and column 5, lines 52-54 that the quantum dots can be composed of CuInSe2 nanocrystals. Thus the reference makes obvious to one of ordinary skill in the art a solar concentrator for photovoltaic devices comprising a clear plastic waveguide, or matrix, containing a plurality of CuInSe2 nanocrystals. The taught waveguide can be in the form of a single slab (col. 6, lines 7-10), which reads upon the claimed sheet-like configuration of claim 13 and therefore comprises four edges. CuInSe2 nanocrystals have a Stokes shift of about 0.25 eV, which falls within the claimed Stokes shift range. Applicants teach 2 nanocrystals are those claimed and the concentrator can have the claimed shape, the suggested slab luminescent concentrator would be expected to inherently have the claimed optical behavior of claim 1, absent any showing the contrary. While the reference does not teach the size of the taught quantum dots, it is known in the art that quantum dots have a size in the range of 1-20 nm and which is smaller than the exciton Bohr radius of the material. The reference suggests the claimed solar collector. 
Applicants’ arguments have been considered but are not convincing. The rejection above addresses the newly added argued limitations. As discussed above, the reference teaches the newly claimed structure, that the taught quantum dots has the claimed size and that one of ordinary skill in the art would expect the taught panel to have the argued optical properties. The arguments with respect to the exemplified tapered shape does not overcome the reference since the reference teaches the waveguide can also be slab shaped. Applicants’ have not shown that this taught shape/embodiment does not have the argued optical properties. The argued sections in column 2 of the reference are all background teachings. There is no teaching in the reference that the taught quantum dot in the claimed waveguide and that of columns 3 and 5 that the taught quantum dots of the invention are a mixture of quantum dots having different sizes. In addition, even if the reference did teach a quantum dots having different sizes, the taught compositions of these quantum dots are for InP and CdSe/CdS quantum dots, not the taught CuInSe2 nanocrystals, which are the basis of the rejection. The rejection is maintained.
Claims 1-6, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,103,529.
2, CuInS2, CuInSe2-xSx, CuInxGa1-xSe2, CuInxGa1-xS2, CuInxAl1-xSe2 and CuGaS2. While the reference does not teach the x values for the taught formulas, the given names of the taught compounds makes it clear that the x values are greater than 0 up to 2 for CuInSe2-xSx, CuInxGa1-xSe2, CuInxGa1-xS2 and greater than 0 up to 1 for CuInxAl1-xSe2 These formulas fall within that claimed. While the reference does not teach the size of the taught quantum dots, it is known in the art that quantum dots have a size in the range of 1-20 nm and which is smaller than the exciton Bohr radius of the material. Applicants teach that nanocrystals having the taught formula are re-absorption-free in the teachings on page 9, line 26 through page 10, line 18. The taught CuInSe2 nanocrystals have a Stokes shift of about 0.25 eV, which falls within the claimed Stokes shift range.  Since the taught nanocrystals can be those claimed and panel has the claimed shape, the suggested panel would be expected to inherently have the claimed optical behavior of claim 
With respect to claim 16, this claim simply further defines the cellulose derivatives of claim 12. It does not require that the body must contain methyl or hydroxymethyl cellulose. Thus claim 16 includes all of the limitations of claims 12 and 16. Since claim 12 teaches the body comprises polyacrylates or polycarbonates, claim 16 also teaches this. The reference teaches these polymer. Accordingly, the reference suggests the polymer composition of claim 16 as well as that of claim 12. 
Applicants’ arguments have been considered but are not convincing. In response to applicant's argument that the taught panel has a different purpose than applicants’ claimed solar collector, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicants’ have not shown that the taught panel is capable of performing the intended use. The rejection above addresses the newly added argued limitations. As discussed above, the reference teaches the newly claimed structure, that the taught quantum dots has the claimed size and that one of ordinary skill in the art would expect the taught panel to have the argued optical properties. The rejection is maintained.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cite art of a solar concentrator having the claimed structure and composition, where the quantum dots have the composition of claims 7 and 8.
Conclusion
U.S. patent 8,409473, in column 1, lines 25-32, and U.S. patent application publication 2008/0191027, in paragraphs [0003], [0005] and [0006], both show that it is known in the art that quantum dots have a size in the range of 1-20 nm and which is smaller than the exciton Bohr radius of the material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/17/21